DETAILED ACTION

Remarks
This Office Action is in response to the application 16/887678 filed on 29 May 2020.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3 and 15 objected to because of the following informalities:
Claims 3 and 15 recite the following (emphasis added): “wherein the programming language is a graph query comprising one of SPARQL, GDL, Cypher, or Gremlin, and based on the corresponding selected data model.” In order to ensure claim clarity, acronyms should be written in expanded form upon first mention in each claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 3 and 15, the following is recited (emphasis added): “wherein the programming language is a graph query comprising one of SPARQL, GDL, Cypher, or Gremlin, and based on the corresponding selected data model.” The claimed “programming language” is being defined as “a graph query” comprising one of a number of query languages. However, those of ordinary skill in the art well-aware that programming languages and query languages are two distinct types of computer languages. Query languages are used to retrieve data, while programming languages are used to describe to a computer the steps needed to execute a particular algorithm1. Hence, the claimed “programming language” is defined in a manner contradictory to its well-established meaning in the art, rendering the claim vague and ambiguous. See MPEP 2111.01 IV A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abele et al. (U.S. Patent Application Publication No. 20160300137 A1, hereinafter referred to as Abele) in view of Brummel et al. (U.S. Patent Application Publication No. 20140358865 A1, hereinafter referred to as Brummel).
As to claim 1, Abele teaches a computerized method for a technical system based on generated rules (see Abele para. 0040: rules are executed during real time operation of a technical system; and see Abele para. 0006: rules apply consequences to components of the technical plant), wherein the technical system and the generated rules are provided in graph representations (see Abele para. 0006: technical plant ontology and rule ontology. Note: As is well-known to those of ordinary skill in the art, an ontology is a type of graph2.), the method comprising:
defining rules by a user (see Abele para. 0033 and 0096: a user drafts rules);
representing the rules in a graphical interface (see Abele para. 0035: user interface for visualization);
converting the rules from the graphical interface into a programming language, a natural language, or a programming language and a natural language (see Abele para. 0101: rules are converted into the executable rules based on the Etalis language. Note: Etalis is known to those of ordinary skill in the art as a language for complex event processing (CEP), and is described as a programming language3.);
validating the rules for the technical system (see Abele para. 0019 and 0088: rule verification);
checking a compatibility of the rules (see Abele para. 0096:identifying conflicting and/or inconsistent rules);
serializing the rules (see Abele para. 0017: serialization of the rules) for storage in a file system or a database (see Abele para. 0033 and Fig. 1: the rule ontology RON is part of ontology ON1, which is stored in a database);
using the serialized rules (see Abele para. 0040: rules are executed during real time operation of the technical system; and see Abele para. 0006: rules apply consequences to components of the technical plant).
Abele does not appear to explicitly disclose using the serialized rules to configure the technical system; and building the configured technical system.
However, Brummel teaches:
defining rules by a user (see Brummel para. 0006: human personnel define rules);
representing the rules in a graphical interface (see Brummel para. 0073 and Fig. 1: visualizing rules);
converting the rules from the graphical interface into a programming language, a natural language, or a programming language and a natural language (see Brummel para. 0022 and 0028: transforming the rules into description language);
validating the rules for the technical system (see Brummel para. 0019: identifying flawed rules);
checking a compatibility of the rules (see Brummel para. 0037 and 0039: consistency check);
serializing the rules (see Brummel para. 0026 and 0096: serializing the rules) for storage in a file system or a database (see Brummel para. 0048: computer storage);
using the serialized rules to configure the technical system (see Brummel para. 0072: rules utilizing to modify the technical system); and
building the configured technical system (see Brummel para. 0072: building the technical system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abele to include the teachings of Brummel because it provides high performance, formally sound and complete reasoning about rules to assist with debugging complex rules (see Brummel para. 0072).

As to claim 2, Abele as modified by Brummel teaches wherein the rules are specified as a tuple with a technical condition and a corresponding technical consequence (see Abele para. 0006: rules have conditions and corresponding consequences; and see Brummel para. 0007: rules consist of preconditions, and actions/behaviors that are activated in response to the preconditions).

As to claim 4, Abele as modified by Brummel teaches wherein the results of the validation are shown in the graphical interface (see Abele para. 0019: verification result output via user interface).

As to claim 5, Abele as modified by Brummel teaches wherein semi-automatically or automatically generated descriptions, annotations, or descriptions and annotations are added to the rules (see Abele para. 0102: rule engine annotates the rules).

As to claim 6, Abele as modified by Brummel teaches wherein a user of the technical system is notified if the compatibility check detects one or more compatibility conflicts  (see Abele para. 0096-0097: reasoner mechanism identifies inconsistent/conflicting rules; and see Abele para. 0103: reasoning mechanism notifies the user of inconsistent rules).

As to claim 7, Abele as modified by Brummel teaches wherein the serialized rules are persisted to the file system, stored within the database, or persisted to the file system and stored within the database (see Abele para. 0017: serialization of the rules; and see Abele para. 0033 and Fig. 1: the rule ontology RON is part of ontology ON1, which is stored in a database).

As to claim 8, Abele as modified by Brummel teaches wherein the graph representation of the rules and of the technical system are expressible in a domain ontology (see Abele para. 0092 and Fig. 5: domain ontology).

As to claim 9, Abele as modified by Brummel teaches wherein the domain ontology is provided using a Resource Description Framework (RDF) (see Abele para. 0035: ontology represented using Resource Description Framework (RDF)), a Labelled Property Graph Model (Labelled PGM) or an Extended Property Graph Model (Extended PGM).

As to claim 10, Abele as modified by Brummel teaches wherein the technical system comprising at least one of an engineering system, an automatization system, a production system, an industrial system (see Abele para. 0002: industrial plant, e.g. a manufacturing or production plant).

As to claim 11, Abele as modified by Brummel teaches wherein the technical system includes a technical project (see Abele para. 0002: industrial plant, e.g. a manufacturing or production plant).

As to claim 12, Abele teaches a non-transitory computer implemented storage medium that stores machine-readable instructions executable by at least one processor (see Abele para. 0023: machine-readable storage medium having program code for execution on a computer) for a technical system based on generated rules (see Abele para. 0040: rules are executed during real time operation of a technical system; and see Abele para. 0006: rules apply consequences to components of the technical plant), the machine-readable instructions comprising:
defining rules by a user (see Abele para. 0033 and 0096: a user drafts rules);
representing the rules in a graphical interface (see Abele para. 0035: user interface for visualization);
converting the rules from the graphical interface into a programming language, a natural language, or a programming language and a natural language (see Abele para. 0101: rules are converted into the executable rules based on the Etalis language. Note: Etalis is known to those of ordinary skill in the art as a language for complex event processing (CEP), and is described as a programming language4.);
validating the rules for the technical system (see Abele para. 0019 and 0088: rule verification);
checking a compatibility of the rules (see Abele para. 0096:identifying conflicting and/or inconsistent rules);
serializing the rules (see Abele para. 0017: serialization of the rules) for storage in a file system or a database (see Abele para. 0033 and Fig. 1: the rule ontology RON is part of ontology ON1, which is stored in a database);
using the serialized rules (see Abele para. 0040: rules are executed during real time operation of the technical system; and see Abele para. 0006: rules apply consequences to components of the technical plant).
Abele does not appear to explicitly disclose using the serialized rules to configure the technical system.
However, Brummel teaches:
defining rules by a user (see Brummel para. 0006: human personnel define rules);
representing the rules in a graphical interface (see Brummel para. 0073 and Fig. 1: visualizing rules);
converting the rules from the graphical interface into a programming language, a natural language, or a programming language and a natural language (see Brummel para. 0022 and 0028: transforming the rules into description language);
validating the rules for the technical system (see Brummel para. 0019: identifying flawed rules);
checking a compatibility of the rules (see Brummel para. 0037 and 0039: consistency check);
serializing the rules (see Brummel para. 0026 and 0096: serializing the rules) for storage in a file system or a database (see Brummel para. 0048: computer storage);
using the serialized rules to configure the technical system (see Brummel para. 0072: rules utilizing to modify the technical system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abele to include the teachings of Brummel because it provides high performance, formally sound and complete reasoning about rules to assist with debugging complex rules (see Brummel para. 0072).

As to claim 13, Abele as modified by Brummel teaches wherein the machine-readable instructions further comprise: building the configured technical system (see Brummel para. 0072: building the technical system).

As to claim 14, see the rejection of claim 2 above.

As to claim 16, see the rejection of claim 4 above.

As to claim 17, see the rejection of claim 5 above.

As to claim 18, see the rejection of claim 6 above.

As to claim 19, see the rejection of claim 7 above.

As to claim 20, see the rejection of claim 8 above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abele and Brummel as applied to claim 1 above, and further in view of Hubauer et al. (U.S. Patent Application Publication No. 20170293276 A1, hereinafter referred to as Hubauer).
As to claim 3, Abele as modified by Brummel teaches a graph query comprising one of SPARQL (see Abele para. 0099: SPARQL query), GDL, Cypher, or Gremlin, and based on a corresponding selected data model  (see Abele para. 0035: data model; and see Brummel para. 0071 and 0074: creation of data model).
Abele as modified by Brummel does not appear to explicitly disclose the programming language is a graph query comprising one of SPARQL, GDL, Cypher, or Gremlin, and based on a corresponding selected data model.
However, Hubauer teaches wherein the programming language is a graph query comprising one of SPARQL, GDL, Cypher, or Gremlin (see Hubauer para. 0084: translating rules into SPARQL requests), and based on a corresponding selected data model (see Hubauer para. 076: data model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abele as modified by Brummel to include the teachings of Hubauer because it enable mapping a user input request from rules to formal requests, allowing the system to derive a configuration deployment plan for a given input query (see Hubauer para. 0084).

As to claim 15, see the rejection of claim 3 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to automation system to perform rule-based transformations on complex technical systems.
a.	Hart, Casey. "What is an ontology?" Published on 10 Dec 2021. Accessed 29 Aug 2022 from https://oliveai.com/resources/blog/what-is-an-ontology.
Teaches on pages 1-2 that ontologies are graphs.
b.	Anicic, Darko, et al. "A rule-based language for complex event processing and reasoning." International Conference on Web Reasoning and Rule Systems. Springer, Berlin, Heidelberg, 2010. pp. 42-57.
Teaches that Etalis is a language for Complex Event Processing (CEP) and is described as a programming language (see page 44, first full paragraph, and pages 48-49, under the heading “Easy of programming”).
c.	Cordeiro, Renato. "What is the difference between a high-level language and a query language?" Published in 2018 by Quora.com. Accessed 30 Aug 2022 from https://www.quora.com/What-is-the-difference-between-a-high-level-language-and-a-query-language
Teaches that programming languages are query languages are two distinct types of computer languages. Query languages are used to retrieve data, while programming languages are used to explain to a computer the steps needed to execute a particular algorithm (see page 1).
d	Oberle et al.; “Adjustable Transformations from Semantic Web Languages”; U.S. PGPub. No. 20140280370 A1.
Teaches transforming an ontology language such as RDF into a software modeling language (see abstract) utilizing rule-based inference engines (see para. 0127) for engineering and production applications (see para. 0062-0063).
e.	Christen, James D.; “Claim Processing Validation System”; U.S. PGPub. No. 20090018866 A1.
Teaches validating rules for a production system, including checking for compatibility (see para. 0013 and 0020-0022).
Teaches transforming/converting rules (see para. 0032).
f.	Gupta et al.; “Reluctant Episodic Memory (REM) to Store Experiences of Everyday Interaction With Objects”; U.S. PGPub. No. 20080294590 A1.
Teaches generating a graph according to a set of rules (see para. 0061) in an automation system (see para. 0051).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
    

    
        1 Cordeiro, Renato. "What is the difference between a high-level language and a query language?" Published in 2018 by Quora.com. Accessed 30 Aug 2022 from https://www.quora.com/What-is-the-difference-between-a-high-level-language-and-a-query-language. See page 1.
        2 Hart, Casey. "What is an ontology?" Published on 10 Dec 2021. Accessed 29 Aug 2022 from https://oliveai.com/resources/blog/what-is-an-ontology
        3 Anicic, Darko, et al. "A rule-based language for complex event processing and reasoning." International Conference on Web Reasoning and Rule Systems. Springer, Berlin, Heidelberg, 2010. pp. 42-57.
        4 Anicic, Darko, et al. "A rule-based language for complex event processing and reasoning." International Conference on Web Reasoning and Rule Systems. Springer, Berlin, Heidelberg, 2010. pp. 42-57.